UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2010 Commission File Number 0-13839 CAS MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1123096 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 44 East Industrial Road, Branford, Connecticut06405 (Address of principal executive offices, including zip code) (203) 488-6056 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common Stock, $.004 par value 11,531,584 shares as of April 30, 2010. INDEX PART I Financial Information Page No. Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 Quantitative and Qualitative Disclosures about Market Risk 14 Item 4 Controls and Procedures 15 PART II Other Information Item 1 Legal Proceedings 15 Item 6 Exhibits 16 Signatures 17 - 2 - PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CAS Medical Systems, Inc. Condensed Consolidated Balance Sheets (Unaudited) Assets March 31, December 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance Recoverable income taxes Inventories Other current assets Total current assets Property and equipment: Property and equipment Equipment at customers Accumulated depreciation and amortization ) ) Intangible and other assets, net Goodwill Total assets $ $ - 3 - CAS Medical Systems, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Liabilities and Stockholders’ Equity Current Liabilities: Current portion of long-term debt $ $ Line-of-credit Notes payable — Accounts payable Income taxes payable — Accrued expenses Total current liabilities Long-term debt, less current portion Deferred gain on sale and leaseback of property Income taxes payable Total liabilities Commitments and contingencies — — Stockholders' Equity: Series A cumulative convertible preferred stock, $.001 par value per share, 1,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.004 par value per share, 40,000,000 shares authorized, 11,617,584 and 11,610,075 shares issued at March 31, 2010 and December 31, 2009, respectively, including shares held in treasury Common stock held in treasury, at cost- 86,000 shares ) ) Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. - 4 - CAS Medical Systems, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Operating income (loss) ) Interest expense, net Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Income (loss) per common share: Basic $ $ ) Diluted $ $ ) Weighted average number of common shares outstanding: Basic Diluted See accompanying notes. - 5 - CAS Medical Systems, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes — ) Non-cash stock compensation Amortization of deferred gain on sale and leaseback of property ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Other receivable — Inventories ) Other current assets Recoverable income taxes ) ) Income taxes payable — Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Expenditures for property and equipment ) ) Purchase of intangible assets ) ) Net cash used by investing activities ) ) FINANCING ACTIVITIES: Repayments of long-term debt ) ) Repayments of notes payable ) — (Repayments) advances from line-of-credit, net ) Deferred financing costs ) — Proceeds from issuance of common stock Net cash (used in) provided by financing activities ) Change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for interest $ $ Cash paid (refunded) during the period for income taxes, net $ $ ) See accompanying notes. - 6 - CAS Medical Systems, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) March 31, 2010 The Company CAS Medical Systems, Inc. (“CAS”) and its wholly-owned subsidiary, Statcorp, Inc. (“Statcorp”) operate as one reportable business segment. Together, CAS and Statcorp (collectively, the “Company” or “CASMED”) develop, manufacture and distribute diagnostic equipment and medical products for use in the healthcare and medical industry. These products - specifically blood pressure measurement technology, vital signs measurement equipment, cardio-respiratory monitoring equipment, cerebral oximetry monitoring equipment, and supplies for neonatal intensive care - are sold by CASMED through its own sales force, via distributors, manufacturers representatives and pursuant to Original Equipment Manufacturer (“OEM”) agreements both internationally and in the United States. The Company has several other products in various stages of development that it believes will add to and complement its current product lines. Basis of Presentation The condensed consolidated financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and disclosures included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report filed on Form 10-K for the year ended December 31, 2009.The condensed consolidated balance sheet as of December 31, 2009 was derived from the audited financial statements for the year then ended. In the opinion of the Company, all adjustments (consisting of normal recurring accruals) necessary to present fairly the consolidated financial position of the Company and their consolidated results of operations and cash flows have been included in the accompanying financial statements.The results of operations for interim periods are not necessarily indicative of the expected results for the full year. Inventories; Property and Equipment; Intangible Assets and Goodwill Inventories consist of: March 31, December 31, Raw materials $ $ Work in process Finished goods $ $ Property and equipment are stated at cost. The Company has separately reported its FORE-SIGHT® cerebral oximetry monitors located at customer sites within the U.S. Such equipment is held under a no cost program whereby customers purchase disposable sensors for use with the Company’s equipment.The Company retains title to the monitors shipped to its customers under this program. The monitors are depreciated on a straight-line basis over five years to cost of sales. As of March 31, 2010, the Company has capitalized $1,219,418 of costs pertaining to the monitors which have a net book value of $711,039. Other property and equipment is depreciated using the straight-line method over the estimated useful lives of the assets. - 7 - Intangible assets consist of patents issued, patents pending, trademarks, purchased technology and other deferred charges which are recorded at cost. Patents are amortized on a straight-line basis over 1 to 20 years. Costs associated with the development of new external use software products are expensed as incurred until technological feasibility has been established. Technological feasibility is demonstrated by the completion of a detailed design plan.Capitalization ceases when the product is available for general release to customers. Capitalized costs are amortized over their estimated useful lives. Deferred financing costs are amortized over the term of the related debt. Other deferred charges are amortized over their estimated useful lives. The Company reviews its long-lived assets including goodwill for impairment at least annually or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company believes that the carrying amounts of its long-lived assets are fully recoverable. Principal Products and Services The Company has categorized its sales of products and services into the following categories: · Critical care monitoring products – includes sales of the FORE-SIGHT® cerebral monitors, sensors and accessories. · Bedside monitoring products – includes sales of the Company’s vital signs and bedside monitors and accessories incorporating various combinations of measurement parameters for both human and veterinary use. Parameters found in these monitors include the Company’s proprietary MAXNIBP® non-invasive blood pressure, pulse oximetry, electro-cardiography, temperature, and capnography. · Blood pressure measurement technology – includes sales to OEM manufacturers of the Company’s proprietary MAXNIBP® non-invasive blood pressure technology, sold as a discrete module to be included in the OEM customers own multi-parameter monitors, and associate blood pressure cuffs and accessories for the OEM market and related license fees. · Supplies and service – includes sales of blood pressure cuffs and rapid infusor cuffs, neonatal intensive care supplies including electrodes and skin temperature probes, and service repair. Income (loss) per Common Share Weighted average shares outstanding, net of restricted shares, used to compute basic earnings per share for the three months ended March 31, 2010 and to compute basic and diluted losses per share for the three months ended March 31, 2009 were 11,343,363 and 11,212,010, respectively. Weighted average shares used to compute diluted earnings per share for the three months ended March 31, 2010 were 12,246,955. At March 31, 2010, stock options to purchase 242,500 shares were excluded from the diluted earnings per share calculation as they would have been anti-dilutive. Diluted common stock equivalents such as non-vested restricted shares, outstanding warrants and options are excluded from the computation of diluted loss per share for the three months ended March 31, 2009 as their inclusion would be anti-dilutive. Stock-Based Compensation Stock compensation expense was $19,267 and $77,668 for the three-month periods ended March 31, 2010 and 2009, respectively.Stock compensation expense for the three months ended March 31, 2010 includes a forfeiture adjustment of ($48,619). As of March 31, 2010, the unrecognized stock-based compensation cost related to stock option awards and non-vested restricted stock was $377,863.Such amount, net of estimated forfeitures, will be recognized in operations over a weighted average period of 1.5 years. - 8 - The following table summarizes the Company’s stock option information as of and for the three-month period ended March 31, 2010: Aggregate Weighted-Average Option Weighted-Average Intrinsic Contractual Life Shares Exercise Price Value (1) Remaining in Years Outstanding at December 31, 2009 $ $ Granted Cancelled — Exercised — Outstanding at March 31, 2010 Exercisable at March 31, 2010 $ $ (1) The intrinsic value of a stock option is the amount by which the current market value of the underlying stock exceeds the option exercise price. The exercise period for all outstanding stock options may not exceed ten years from the date of grant. Stock options granted to employees and non-employee directors typically vest ratably not less than two years from the grant date. Restricted stock granted to non-employee directors typically vests ratably not less than one year from date of grant. The Company attributes stock-based compensation cost to operations using the straight-line method over the applicable vesting period. During the three months ended March 31, 2010, stock options for 50,000 shares of common stock were granted. The fair value of each option granted was estimated on the date of grant using the Black-Scholes option-pricing model assuming a weighted average expected stock-price volatility of 93.9%, a weighted average expected option life of 4.4 years, an average risk free interest rate of 3.69% and a 0.0% average dividend yield. There were no grants of stock options or restricted shares, or stock options exercised, during the first three months of 2009. As of March 31, 2010, 174,218 restricted shares issued to employees and members of the board of directors remain issued and non-vested. The unamortized stock compensation expense associated with the restricted shares as of March 31, 2010 is $377,864 and will be recognized ratably through March 31, 2013. Financing Arrangements On December 31, 2008, the Company amended its line-of-credit pursuant to a Debt Modification Agreement (the “First Modification”) with its bank lender, NewAlliance Bank (the “Bank”). The First Modification amended the Company’s Commercial Loan Agreement (the “Loan Agreement”) and related Commercial Revolving Promissory Note (the “Note”) both originally executed February 11, 2008 and extended the maturity date of the Note to July 1, 2010 and also amended the interest rate for the line of credit to the Bank’s base rate with a minimum interest rate of 3.25% per annum. The line-of-credit was further amended by the Second Modification Agreement (the “Second Modification”) dated April 3, 2009 and effective March 31, 2009 which reduced the maximum availability under the line-of-credit from $10,000,000 to $5,000,000 and also amended the debt service coverage ratio from a quarterly test to an annual test for the twelve months ended December 31, 2009 and revised the minimum ratio from 1.5 to 1 to 1.0 to 1. As of the first quarter of 2010 and thereafter, the ratio was scheduled to return to 1.5 to 1 resumed on a quarterly basis. On March 11, 2010, the line-of-credit was amended by the Third Modification Agreement (the “Third Modification”). The Third Modification amended the Loan Agreement and the Note each as previously amended. Under the Third Modification, the maturity date was extended to April 1, 2011 and the interest rate for the revolving loans under the Loan Agreement was increased from the Bank’s Base Rate (as defined in the Second Modification) - 9 - plus 1.0% with a minimum of 4.0% per annum to the Bank’s Base Rate (as defined in the Third Modification) plus 2.0% with a minimum interest rate of 5.0% per annum. The interest rate effective upon execution of the Third Modification was 5.25% per annum (5.25% at March 31, 2010). Additionally, the Third Modification amended the existing debt service coverage ratio covenant from 1.5 to 1.0 to 1.25 to 1.0, tested beginning March 31, 2010 and quarterly thereafter, measured on a year-to-date basis. As of March 31, 2010, the Company was in compliance with its debt covenants. As of March 31, 2010, the outstanding balance under the line-of-credit was $1,975,000 and the availability was approximately $1,533,000. In addition, the Company held approximately $1,649,000 in cash and cash equivalents as of March 31, 2010. The Company also amended it existing term note with the Bank to conform the debt service coverage ratio covenant to the ratio contained in the Third Modification. The term note provides for monthly installments of $61,533, including interest at 6%, until May 2012. The balance under the term loan at March 31, 2010 was $1,549,048. Income Taxes The income tax expense of $37,077 recorded for the three months ended March 31, 2010 reflects an expected effective income tax rate of approximately 15.2% and varies primarily from the statutory rate as a result of federal R&D tax credits expected to be utilized. The income tax benefit of $518,970 for the three months ended March 31, 2009 reflects an effective tax rate of 36.5% resulting primarily from estimated state and federal R&D tax credits. The Company has recorded a federal income tax receivable of $889,000 resulting from the carry back of 2009 net operating losses to 2004 and 2005. As of December 31, 2009, the Company concluded that it was more likely than not that its deferred income tax assets would not be realized and, accordingly, established a deferred income tax asset valuation allowance in the amount of $1,448,630. As of March 31, 2010, the deferred income tax asset valuation allowance balance was $1,413,985. Contingencies/Litigation On August 7, 2009, Somanetics Corporation (“Somanetics”) filed an action against the Company in the United States District Court for the Eastern District of Michigan alleging patent infringement, false advertising, and common law unfair competition and libel related to the Company’s FORE-SIGHT product line. The complaint requests injunctive relief and unspecified monetary damages, including treble damages and reasonable attorneys’ fees. On October 19, 2009, the Company answered the complaint, denying all allegations against it. In addition, the Company has asserted counterclaims against Somanetics for violation of the antitrust laws and for a declaration that the patents sued upon are invalid, unenforceable, and/or have not been infringed by the Company. The Company incurred $200,000 of expenses during the first three months of 2010 and has incurred $545,000 to date with respect to the Somanetics litigation. - 10 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements included in this report, including without limitation statements in the Management’s Discussion and Analysis of Financial Condition and Results of Operations, which are not historical facts, are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements represent the Company’s current expectations regarding future events. The Company cautions that such statements are qualified by important factors that could cause actual results to differ materially from expected results which may be contained in the forward-looking statements. All forward-looking statements involve risks and uncertainties, including, but not limited to, the following:foreign currency fluctuations, regulations and other economic and political factors which affect the Company’s ability to market its products internationally, changes in economic conditions that adversely affect demand for the Company’s products, potential liquidity constraints, new product introductions by the Company’s competitors, increased price competition, rapid technological changes, dependence upon significant customers, availability and cost of components for the Company’s products, the impact of any product liability or other adverse litigation, marketplace acceptance for the Company’s new products, FDA and other governmental regulatory and enforcement actions, changes in reimbursement levels from third-party payors, changes to federal research and development grantprograms presently utilized by the Company and other factors described in greater detail in the Company’s most recent annual report on Form 10-K. Results of Operations For the three months ended March 31, 2010, the Company reported net income of $208,000 or $0.02 per basic and diluted common share compared to a net loss of $903,000 or ($0.08) per basic and diluted common share reported for the three months ended March 31, 2009. Improvements in gross profit as a percentage of sales and reductions in operating expenses compared to the first three months of 2009 were responsible for the improvement in income before taxes. Reductions in operating expenses resulted primarily from headcount reductions initiated during both the second and fourth quarters of 2009. Pre-tax results for the three months ended March 31, 2010 included approximately $200,000 of legal costs related to the Somanetics litigation. The Company generated revenues of $8,495,000 for the three months ended March 31, 2010, an increase of $89,000 or 1%, compared to revenues of $8,406,000 for the three months ended March 31, 2009.The following table provides information with respect to revenues by major category: Three Months Ended Three Months Ended Increase/ ($000’s) March 31, 2010 March 31, 2009 (Decrease) Bedside Monitoring Products $ $ $ ) Critical Care Monitoring Products Blood Pressure Measurement Technology Supplies and Service ) $ $ $
